Title: To Thomas Jefferson from Horatio Gates, 16 August 1784
From: Gates, Horatio
To: Jefferson, Thomas



Dear Sir
New York 16th. August 1784

Inclosed is a Letter from our Valuable Friend Colo. Monroe who went from hence up the North River Thursday last, and purposes going by Montreal, through the Lakes Erie, and Ontario, and so by presque Isle to pitsbourg, from whence he is to proceed to Trenton by the meeting of Congress, the 26th: October next. His remarks, and Fravels History, you will receive by the First packet after his return.
Arthur Lee, and General Butler, are now here. Gen. Wolcot is  hourly expected, when, they are all to proceed up to Albany; but this State have dispatched a particular messenger to the Six Nation Indians, and purpose holding a Seperate Treaty with Them. The Commissioners of Congress say, upon being convinced of That, They will adjourn their meeting to Fort Pit.
Marquis Fayette arrived from France Monday last. He set out Thursday for Mount Vernon Via Phila. and Annapolis. He brought with him only one young Gentleman, Marquis Caraman, and appears hither perfectly in a private character. From discoursing with him I clearly perceive we are losing in Peace much of the good public reputation which we had gaind in the War, but I am satisfied circumstance will soon Oblige us to endeavour to recover that Loss. This political Spasm cannot last. Williamos who does me the Favour to deliver you this Letter will tell you much Indian and Canadian History. He has a great deal of Information, and his Observation, and Talents, entitle him to be heard with attention. France could [not] do better, than to encourage him by some good appointment to continue his Zeal for them and Us. He is so perfectly Master of our Language, and so Active in whatever he undertakes to do, that I cannot but esteem him as a person the most proper to be employ’d. They best know where and How.—I write by this conveyance to Dr. Franklin. I hope you will be upon such Terms that you will have no Secrets with one another and that your Friends here will give you all their confidence, seeing clearly, that you are upon that Footing with Him and he with You. There will be a perfect political Harmony on both Sides the Atlantic. This I devoutly wish may be the Case; Divisions amongst our Selves is the Bane of all Councils.
I am here until the Second Week in next Month, when I intend to go to Berkeley; and after adjusting all things there for the Winter, shall to go to Richmond, and from thence to Williamsbourg, for the Winter; some South Carolinians have been here, who are gone to Rhode Island for Six Weeks. They say, if they find me in their way back, I shall be coaxed to go with them [to] Charles Town for the Cold Weather. This may be, but I am rather inclined not to believe it. I hope you are happy where you are, and that you will be so, whereever you are; you have all the requisites a Human being can have, to keep you from being miserable, Philosophy, Books, and the Child of your heart to keep you Company. [Would] that I were so happy. Now I can write no more. With all that Respect, and affection, can make me, I am Dr. Sir your faithfull Humble Servant,

Horatio Gates

 